Civil action by servant to recover damages from master for alleged negligent injury, tried upon issues of negligence, contributory negligence, assumption of risk, and damages, which resulted in a verdict and judgment for plaintiff.
Defendant appeals, assigning errors.
The validity of the trial is assailed upon the ground that the judge, in charging the jury, used the technical expressions "proximate cause," "burden of proof," "greater weight of the evidence," without explaining their meaning in language which the jury could understand.
The case is a very simple one, both as to the law and the facts. The plaintiff was a woods "swamper," cutting tree laps and brush in the Balsam Mountains. He was given an ax with a defective, switchy handle, which caused him to strike a limb and cut himself. McKinney v. Adams,184 N.C. 562, 114 S.E. 817; Mercer v. R. R., 154 N.C. 399, 70 S.E. 742.
The simplicity of the case rendered the use of the ordinary formula in charging the jury, without further explanation, certainly harmless, if not unnecessary. Fleming v. Utilities Co., 193 N.C. 262, 136 S.E. 723; S.v. Steadman, 200 N.C. 768, 158 S.E. 478. The jury could not have misunderstood the meaning of the expressions used, when applied to the evidence.
No error.